t c no united_states tax_court raymond b magana petitioner v commissioner of internal revenue respondent docket no 10306-o0l filed date held under sec_6330 i r c in this judicial proceeding involving respondent’s proposed collection activity petitioner is precluded from relitigating a statute_of_limitations issue that was previously adjudicated in a related district_court proceeding respondent’s motion for summary_judgment with regard thereto is granted held further in our review for an abuse_of_discretion under sec_6330 i r c of respondent’s determination generally we consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office this case does not involve an allegation of recent unusual illness or hardship or other special circumstance that might cause us to make an exception to the general_rule set forth herein and to consider petitioner’s new hardship argument paul h durham for petitioner william f castor for respondent opinion swift judge this matter is before us on respondent’s motion under rule for summary_judgment petitioner challenges respondent’s appeals_office determination sustaining the filing of federal tax_liens relating to petitioner’s dollar_figure assessed and unpaid federal_income_tax deficiency for unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as applicable to the year in issue the issues for decision on respondent’s motion for summary_judgment are whether we in reviewing respondent’s notice_of_determination under sec_6330 for an abuse_of_discretion may consider a statute_of_limitations contention that was asserted by petitioner and adjudicated against petitioner in a prior district_court proceeding and shall consider a new issue that was not raised by petitioner at his collection hearing with respondent’s appeals_office background at the time the petition was filed petitioner resided in bartlesville oklahoma based on an amended federal_income_tax return filed by petitioner for on date respondent assessed against petitioner the above dollar_figure federal_income_tax deficiency in november of petitioner submitted an offer_in_compromise that was rejected by respondent in october of the statute_of_limitations on collection under sec_6502 was amended to provide a 10-year period from the date of assessment for the collection of federal taxes extended from years omnibus budget reconciliation act of publaw_101_508 sec a stat on date the united_states brought an action in the district_court for the northern district of oklahoma to reduce to judgment respondent’s above dollar_figure unpaid federal_income_tax assessment against petitioner for united_states v magana no 95-cv-462-k n d okla date in the above district_court proceeding petitioner asserted that the period of limitations on collection of petitioner’s unpaid tax_liability for had expired as of date the day on which the above suit was filed by the united_states against petitioner q4e- on or about date respondent mailed to petitioner copies of form sec_668 c notices of federal tax_liens lien filings that respondent on date had filed in various counties in oklahoma with respect to petitioner’s above unpaid dollar_figure tax_liability for on date petitioner requested in writing from respondent’s appeals_office a collection hearing under sec_6320 seeking release of respondent’s lien filings relating to petitioner in petitioner’s request for a collection hearing petitioner asserted only that the period of limitations on collection under sec_6502 of petitioner’s unpaid tax_liability for had expired and therefore that respondent’s lien filings with regard thereto were untimely and improper petitioner did not indicate any other basis for his challenge to the appropriateness of respondent’s lien filings petitioner did not allege hardship and petitioner did not offer any alternative to the lien filings on date in united_states v magana supra the district_court granted the united states’ motion for summary_judgment and on date the district_court entered a judgment against petitioner in favor of the united_states in the amount of dollar_figure with respect to petitioner’s unpaid tax_liability for - - in its ruling on the united states’ motion for summary_judgment relating to petitioner’s unpaid tax_liability for the district_court concluded that the period of limitations on collection of petitioner’s tax_liability for remained open united_states v magana supra ’ petitioner’s motion for rehearing was denied in the above district_court case and petitioner did not appeal the district_court judgment on date that judgment became final fed r app p a b in united_states v magana supra petitioner was represented by counsel during petitioner’s collection hearing with respondent’s appeals_office petitioner by way of counsel again asserted the same statute_of_limitations contention also during the collection hearing petitioner did not allege hardship and petitioner did not wish to discuss any alternatives to the lien filings respondent’s appeals_office memorandum expressly states in this regard that petitioner’s counsel did not desire a discussion with regard to alternatives to the lien filings and therefore appeals is unable to make an alternative determination that is less intrusive than the lien filings the district court’s ruling was based on the execution by petitioner of an extension of the period of limitations on collection on an offer_in_compromise submitted by petitioner to respondent and on the referred-to statutory extension of the period of limitations on collection from years to years -- - on date respondent’s appeals_office mailed to petitioner a notice_of_determination in which respondent’s lien filings were sustained in the above notice_of_determination with regard to the statute_of_limitations contention asserted by petitioner respondent’s appeals_office concluded that the period of limitations on collection had not expired also in the notice_of_determination respondent’s appeals_office concluded that because petitioner did not wish to discuss any collection alternatives and because petitioner did not raise any concerns regarding collection other than the statute_of_limitations the lien filings balanced the need for efficient collection_of_taxes with the legitimate concerns of petitioner that the lien filings be no more intrusive than necessary on date petitioner timely filed a petition herein for our review of the above notice_of_determination in his petition petitioner reiterated his claim that the period of limitations on collection had expired with respect to his tax_liability for and therefore that respondent’s lien filings were untimely and improper the basis for petitioner’s statute_of_limitations contention was that he allegedly had not executed an extension of the period of limitations on the collection of petitioner’s unpaid tax_liability for also in his petition petitioner for the first time raised hardship as an objection to respondent’s lien filings namely - petitioner’s physical illness and the resulting cloud on title to petitioner’s residence petitioner’s only significant asset petitioner makes no other argument with regard to the propriety of respondent’s notice_of_determination on date at the hearing before us on respondent’s motion for summary_judgment petitioner’s counsel acknowledged that petitioner’s ill health was not recent but had extended back over years further at that hearing in response to a question from the court as to why hardship had not been raised at petitioner’s collection hearing or otherwise brought to the attention of respondent’s appeals_office petitioner’s counsel acknowledged that he had had an opportunity at the collection hearing to raise hardship but that he had chosen not to do so discussion statute_of_limitations respondent argues that under sec_6330 and under the principle of collateral_estoppel petitioner is precluded in this case from asserting that no effective extension to extend the period of limitations on collection of petitioner’s unpaid tax_liability for was executed by petitioner we agree with respondent sec_6330 expressly provides that taxpayers at collection hearings before respondent’s appeals_office may not - - raise issues that were previously raised by taxpayers and considered in any other administrative or judicial proceeding in which the taxpayers meaningfully participated see sec_301_6320-1 e proced admin regs these statutory and regulatory prohibitions are directly applicable to the statute_of_limitations contention that petitioner previously litigated in united_states v magana no 95-cv-462-k n d okla date that he sought to raise at his collection hearing and that he now asks this court to consider ’ petitioner is precluded from raising the statute_of_limitations contention new issue as indicated petitioner for the first time in his petition raised hardship as an objection to respondent’s lien filings in respondent’s motion for summary_judgment respondent asserts that under the abuse_of_discretion standard that applies to our review of respondent’s lien filings petitioner’s new ground for opposing respondent’s lien filings namely hardship is not properly before this court also based on collateral_estoppel petitioner would be precluded from relitigating in this court the statute_of_limitations contention that was adjudicated in the district_court proceeding see 76_tc_853 see also 4_fedappx_565 10th cir applying collateral_estoppel to bar the taxpayers’ claims previously litigated in the tax_court - under sec_6330 respondent’s notices of determination generally are to be reviewed only for an abuse_of_discretion 117_tc_183 117_tc_117 115_tc_35 114_tc_604 114_tc_176 citing h conf rept pincite 1998_3_cb_755 145_fsupp2d_194 d conn under that standard of review generally it would be anomalous and improper for us to conclude that respondent’s appeals_office abused its discretion under sec_6330 in failing to grant relief or in failing to consider arguments issues or other matter not raised by taxpayers or not otherwise brought to the attention of respondent’s appeals_office 58_f3d_557 10th cir the tax_court cannot find an abuse_of_discretion where there is no evidence that the commissioner exercised any discretion at all affg tcmemo_1992_693 estate of chimblo v commissioner tcmemo_1997_535 affd 177_f3d_119 2d cir see also sec_301_6320-1 q a-f5 f q a-f5 proced admin regs accordingly in our review for an abuse_of_discretion under sec_6330 of respondent’s determination generally we -- - consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office in this case because petitioner’s alleged longstanding illness and hardship were not raised as an issue and were not otherwise brought to respondent’s attention in connection with petitioner’s collection hearing with respondent’s appeals_office petitioner may not now raise hardship for the first time before this court petitioner herein has not established any credible basis for us to make an exception to the above general_rule see the inner office inc v united_states no 00-cv-2576-l u s dist lexis at magis n d tex date in seeking judicial review of a notice_of_determination the taxpayer can only ask the court to consider an issue that was raised in the taxpayer’s collection hearing adopted on this issue aftr 2d n d tex see also 115_tc_582 n we would not consider taxpayer’s alternative request because the record does not establish that he raised that issue at his appeals_office hearing affd per curiam 21_fedappx_160 4th cir sego v commissioner supra pincite matters raised after a hearing do not reflect on whether the determinations that are the basis of this petition were an abuse_of_discretion this case does not involve an allegation of recent unusual illness or hardship or other special circumstance that might cause us to make an exception to the general_rule set forth herein and to consider petitioner’s new hardship argument further under sec_6334 and e respondent may not levy upon petitioner’s principal_residence without approval of a federal district_court for the reasons stated we shall grant respondent’s motion for summary_judgment an appropriate order and decision will be entered also we note that this case does not involve a claim under sec_6015 for relief from joint_and_several_liability and the general_rule set forth herein is not intended to control the issue of whether such a claim under sec_6015 may be raised ina collection proceeding under sec_6330 for the first time in this court we leave that question for another day
